                                          Case 1:20-cv-02263-RMI Document 30 Filed 04/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         EUREKA DIVISION

                                   7

                                   8     JOHN DOE,                                         Case No. 20-cv-02263-RMI
                                   9                    Plaintiff,
                                                                                           ORDER RE: ADMINISTRATIVE
                                  10             v.                                        MOTIONS, STIPULATIONS, AND
                                                                                           OBJECTIONS
                                  11     WILLIAM P. BARR, et al.,
                                                                                           Re: Dkt. Nos. 4, 22, 23, 24, 26, 29
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court are various administrative motions, stipulations, and

                                  15   objections to the filing of supplemental declarations. For good cause shown, Petitioner’s

                                  16   unopposed Administrative Motion to Proceed Under Pseudonym (dkt. 4) is GRANTED.

                                  17   Respondents’ opposed Administrative Motion for Leave to File Additional Exhibits and

                                  18   Supplemental Declarations (dkt. 23) is GRANTED. The parties’ Stipulations (dkts. 26, 29) to file

                                  19   supplemental declarations are GRANTED, and each party’s objections (dkts. 22, 24, 29-2) to the

                                  20   opposing party’s filing of supplemental declarations and exhibits are OVERRULED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 27, 2020

                                  23

                                  24
                                                                                                   ROBERT M. ILLMAN
                                  25                                                               United States Magistrate Judge
                                  26
                                  27
                                  28
